DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Invention I in the reply filed on September 5th, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 5 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 5th, 2022.
	In future claim sets please use the proper status identifier for claims withdrawn.

Claim Objections
Claim 3 is objected to because of the following informalities:  
No punctuation at the end of the sentence.  Applicant needs to provide a period.  
Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities: 
1. No punctuation at the end of the sentence. Applicant needs to provide a period.
2. Page 8 states “IAs”, which is not clear what this refers to.  Abbreviation needs to be spelled out.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 102157495 B1 and using the Machine Translation as the English version), hereinafter Kim ‘495 in view of Callicoat et al. (U.S. PGPub US 2015/0224892 A1), hereinafter Callicoat.

	Regarding claim 1, Kim ‘495 discloses a method comprising an electrode assembly step ([0018], S10) comprising a plurality electrode plates ([0018]-[0019], S20, ref. 101, ref. 103), a plurality of electrode tabs ([0018]-[0019], [0102], ref. 101a, 103a), and a separator ([0006], [0018], ref. 102).  Furthermore, Kim ‘495 discloses an electrode lead preparation step ([0026], [0041], S20) that includes forming a plurality of electrode leads by mounting a copper bar and an aluminum bar via friction welding ([0027], [0041], [0072], S201).  Furthermore, Kim ‘495 discloses a film attaching step ([0052], [0076], S50), whereby a sealing film (ref. 30) is attached to the positive electrode lead (ref. 201) and the negative electrode lead (ref. 202), thus reading on “attaching a sealing film to each of the plurality of electrode leads”.  Moreover, Kim ‘495 discloses a packing step ([0080], [0085], S60) that includes packing an electrode assembly ([0023], ref. 10) in the pouch case ([0023]), whereby the positive electrode plate (ref. 101) has a positive electrode tab (ref. 101a) protruding outside the pouch case ([0006]-[0007], [0009]), and is made of  aluminum ([0012]).  Kim ‘495 further discloses injecting an electrolyte into the pouch case ([0024], [0040], ref. 40) and sealing the pouch case to prevent leakage of the electrolyte ([0052], [0085]-[0086], S70), thus reading on “sealing the pouch case to form each of the plurality of battery cells”.   In [0003] of Kim ‘495, it is taught that rechargeable batteries are widely applied and used in various fields such as large sized products requiring high output such as power storage devices that store generated power or renewable energy, and power storage devices for backup.  In [0004] Kim ‘495 discloses that these type of batteries “are easy to stack in multiple layers”, and Kim ‘495 further teaches that secondary batteries, such as pouch batteries, can be stacked in multiple layers ([0004], [0006], [0054]).  In addition, secondary batteries are well known to be used and applied to in various fields where high output is required.  Therefore, Kim ‘495 suggests that multiple rechargeable batteries can be stacked in layers depending on the output required by the device ([0054]).
Kim ‘495 does not disclose connecting the aluminum pieces of the plurality of battery cell to each other via a sensing bus bar. 
Callicoat teaches a traction battery (i.e., battery module) with a voltage sense and bus bar system, whereby the traction battery contains one or more arrays of battery cells interconnected to reach a desired voltage of a vehicle (Title, Abstract, [0006], Figs. 4-5).  Callicoat further teaches bus bars having integrally formed voltage sensor connectors ([0003], [0007]-[0008], [0010]-[0012], Figs. 1-3, ref. 26a-c, ref. 28a-c).  The instant specification discusses the electrode assembly configured in a form in which a plurality of positive and negative plates are alternately stacked with a separator interposed therebetween according to an output voltage or charge/discharge capacity required for the battery cell (Page 10, Lines 1-3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Kim ‘495 with the teachings of Callicoat, whereby the electrode assembly method disclosed by Kim ‘495 further includes the voltage sensing bus bar taught by Callicoat such that a plurality of battery cells are stacked and connected via the positive electrode aluminum tabs with the voltage sensing bus bar, thereby achieving a battery module with the voltage required for an electric vehicle with a reasonable expectation of success. 

	Regarding claim 2, Kim ‘495 in view of Callicoat discloses all of the limitations as set forth above.  Kim ‘495 in view of Callicoat discloses the friction-welding step as discussed above in claim 1.  Kim ‘495 further discloses a bead removal step ([0036], [0089], S201e) following the friction welding step ([0031]-[0032], S201), thus reading on “removing beads generated upon the friction-welding”.  Kim ‘495 further discloses a bonding step ([0033], [0060], S201c), whereby the aluminum and copper are pressed such that the copper and aluminum are joined, thus reading on “pressing and forging the copper piece and the aluminum piece”.  Kim ‘495 further discloses a rolling step ([0064], S202) with a first rolling step ([0094]-[0095], S202a) and second rolling step ([0096], S202b), whereby the friction-welded copper and aluminum bar is rolled into a thin plate having a uniform thickness ([0064]), thus reading on “roll-pressing” and further reading on “leveling the copper piece and the aluminum piece”.  Kim ‘495 further discloses a cutting step, whereby the cutting step includes cutting to the size of the electrode lead ([0029], [0056], [0067], (S203)), thus reading on “cutting the copper piece and the aluminum piece into the plurality of electrode leads”.  
	Since there is no further information provided in the claim regarding the predetermined temperature of the thermal treatment, Kim ‘495 meets this claim limitation, whereby a predetermined thermal treatment may be any temperature such as room temperature.	

Claims 3, and 4  are rejected under 35 U.S.C. 103 as being unpatentable over Kim '495 in view of Callicoat as applied to claim 2 above, and further in view of Kim et al. (KR 102034011 B1 and using the Machine Translation as the English version), hereinafter Kim '011.

Regarding claim 3, Kim ‘495 discloses all of the limitations as set forth above.  Kim ‘495 in view of Callicoat discloses the friction-welding step as discussed above in claim 1, as well as the forming of the plurality of electrode leads as discussed above in claim 2.However, Kim ‘495 does not disclose mounting the copper piece, which has a rod shape, and the aluminum piece, which has a rod shape, on a friction welding machine, and joining the copper piece and the aluminum piece by rotating the copper piece and the aluminum piece at 1600rpm to 2200rpm in opposite directions, with the copper piece and the aluminum piece in tight contact with each other, while pressing the copper piece and the aluminum piece to each other at a force of 7 tons to 20 tons.   
Kim ‘011 teaches friction welding a first and second conductor that are a rod-shaped aluminum and a rod-shaped copper, respectively ([0038], [0041], S100), whereby the first and second conductor are mounted on a friction welding machine ([0043]), thus reading on “wherein friction-welding the side of the copper piece and the side of the aluminum piece includes mounting the copper piece, which has a rod shape, and the aluminum piece, which has a rod shape, on a friction welding machine”.  Kim ‘011 further teaches that the friction welding is performed by rotating the material(s) at 1600-2200 rpm in opposite directions (([0042]-[0043]) and pressing in the range of 3-10 tons, thereby generating a frictional heat at the contact surface ([0042]), thus reading on “joining the copper piece and the aluminum piece by rotating the copper piece and the aluminum piece at 1600rpm to 2200rpm in opposite directions, with the copper piece and the aluminum piece in tight contact with each other”, and further pressing again in the range of 7-20 tons, thus reading on “while pressing the copper piece and the aluminum piece to each other at a force of 7 tons to 20 tons” ([0042]).  Kim ‘011 further teaches that manufacturing a busbar by friction welding reduces cost, weight and improves performance ([0023]).  Similarly, the instant specification discusses reducing the cost and weight, and enhancing the performance of a battery module by using electrode leads formed by friction-welding (Page 5, Lines 18-19, Page 6, Lines 1-2). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Kim ‘495 in view of Callicoat with the teachings of Kim ‘011, whereby the friction-welding method taught by Kim ‘0495 in view of Callicoat above further include the steps discussed above and taught by Kim ‘011, such that the teachings are applied to a plurality of electrode leads with a reasonable expectation of success in achieving a reduction in weight and manufacturing cost, and improving the performance of, for example, a battery module for an electric vehicle.

Regarding claim 4, Kim ‘0495 discloses all of the limitations as set forth above.  Kim ‘495 in view of Callicoat discloses the friction-welding step as discussed above in claim 1, as well as the forming of the plurality of electrode leads as discussed above in claim 2.  Kim ‘495 does not disclose thermally treating the copper piece and the aluminum piece includes heating the copper piece at a temperature of 300°C to 400°C using a first heater and the aluminum piece at a temperature of 200°C to 300°C using a second heater.   
	Kim ‘011 further teaches thermally treating the first and second conductors (i.e., aluminum and copper) at a preset temperature of 200-300°C ([0054]-[0055], S310), whereby the temperature carried out is preferably 400-500°C.  Kim ‘011 further teaches that a preheat press device improves the bonding force between the first and second conductor ([0056]).  The instant specification discusses the forming step of the copper piece (ref. 200) and the aluminum piece (ref. 300) may be heated at a temperature suitable thereof, thus allowing for better formability (Page 17, Lines 15-18).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Kim ‘495 in view of Callicoat with the teachings of Kim ‘011, whereby the friction-welding method taught by Kim ‘495 in view of Callicoat above further include the steps discussed above and taught by Kim ‘011, such that the teachings are applied to a plurality of electrode leads with a reasonable expectation of success in achieving an improved formability (i.e., bonding force) between the copper and aluminum pieces.  Since no additional limitations are provided for the first and second heater, and the claimed temperature ranges for the first and second heater overlap (e.g., 300°C), and whereby the instant specification is further silent to any additional technical feature(s) of the first and second heater, a skilled artisan would reasonably arrive at using the same heater (i.e., the first and second heater are at the same temperature thereby constituting a single heater) for both the copper and aluminum pieces, thus meeting the claim limitation.  


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (U.S. PGPub US 2018/0062131 A1), hereinafter Cho in view of Callicoat et al. (U.S. PGPub US 2015/0224892 A1), hereinafter Callicoat in view of Kim et al. (KR 102034011 B1 and using the Machine Translation as the English version), hereinafter Kim ‘011.
	Regarding claim 1, Cho discloses a battery module ([0063]) with a plurality of second batteries ([0063], [0143]) for an electric vehicle ([0014], [0144]).  Cho further discloses an electrode assembly (Abstract, [0016]-[0017], [0055], Figs 3-4, ref. 200) comprising a plurality of electrode plates ([0056]), a plurality of electrode tabs ([0062]), and a separator ([0056]).  The fact that Cho discloses electrode plates, electrode tabs, and a separator implies that these components are provided and prepared to be assembled into an electrode assembly.  Furthermore, Cho discloses a plurality of electrode leads ([0063]-[0065]), which is formed by welding ([0065], [0074]), whereby the leads are formed of copper or aluminum ([0069]).  The fact that Cho discloses electrode leads implies these components are provided and prepared to be assembled and formed by welding.   Cho further discloses a sealing film ([0030], [0138], [0140]-[0141], ref. 500) that are attached to the inner and outer electrode lead(s) (ref. 100), thus reading on “attaching a sealing film to each of the plurality of electrode leads”.  The fact that Cho discloses a sealing film implies the components are provided and prepared to be assembled by attaching the sealing film to the electrode leads.  Furthermore, Cho discloses accommodating the electrode assembly in the pouch casing ([0016], Figs. 1-4, ref. 300), thus reading on “packing the electrode assembly in a pouch case”.  The fact that Cho discloses accommodating the assembly in pouch casing implies the components are provided and prepared to be assembled into said pouch casing.  Furthermore, Cho discloses the electrode lead (ref. 100) performs the electrical connection between inside and outside the battery ([0063]-[0064]), whereby the positive/negative electrode lead is entirely formed of aluminum, for example ([0080]), thus reading on “aluminum piece exposed to the outside of the pouch case”.  Furthermore, Cho discloses injecting electrolyte into a pouch casing having an electrode assembly and sealing the pouch casing to prevent leakage of the electrolyte, etc. ([0007]), [0016]-[0017], sealing part S, [0099]), thus reading on “sealing the pouch case to form each of the plurality of battery cells”.  The fact that Cho discloses injecting electrolyte into the pouch casing implies that the electrolyte is provided and prepared to be assembled into said pouch casing following packing the assembly in the pouch case, whereby further sealing necessitates an additional assembly step to prevent leakage of the electrolyte.  Furthermore, Cho discloses stacking pouch-type secondary batteries due to the ease of stacking and light weight ([0006], [0056], See Modified Fig. 1), thus reading on “stacking the plurality of battery cells one over another”.  The fact that Cho discloses pouch-type secondary batteries implies the components are provided and prepared to be assembled via stacking.   

    PNG
    media_image1.png
    841
    711
    media_image1.png
    Greyscale

Modified Figure 1 (Cho)
	
However, Cho does not explicitly state that a plurality of electrode leads are formed by friction-welding a copper piece and an aluminum piece.  Furthermore, Cho does not disclose connecting the aluminum pieces of the plurality of battery cell to each other via a sensing bus bar.
Kim ‘011 teaches friction welding a first and second conductor that are a rod-shaped aluminum and a rod-shaped copper, respectively ([0038], [0041], S100).  Kim ‘011 further teaches that manufacturing a busbar by friction welding reduces cost, weight and improves performance ([0023]).  Similarly, the instant specification discusses reducing the cost and weight, and enhancing the performance of a battery module by using electrode leads formed by friction-welding (Page 5, Lines 18-19, Page 6, Lines 1-2). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have further modified Cho with the teachings of Kim ‘011 whereby the welding taught by Cho further includes friction welding as taught by Kim ‘011, such that the teachings are applied to a plurality of electrode leads with a reasonable expectation of success in achieving a reduction in weight and manufacturing cost, and improving the performance of, for example, a battery module for an electric vehicle.  Moreover, the friction welding taught by Kim ‘011 is an obvious alternative way for the skilled artisan to weld the electrode tabs such that two dissimilar metals (e.g., aluminum and copper) are joined with a reasonable expectation of success. 
Cho teaches that a plurality of secondary batteries may be electrically connected to each other via a bus bar in order to achieve an increase in capacity and battery output ([0006], [0063], [0066], [0081]).  Callicoat teaches a traction battery (i.e., battery module) with a voltage sense and bus bar system, whereby the traction battery contains one or more arrays of battery cells interconnected to reach a desired voltage of a vehicle (Title, Abstract, [0006], Figs. 4-5).  Callicoat further teaches bus bars having integrally formed voltage sensor connectors ([0003], [0007]-[0008], [0010]-[0012], Figs. 1-3, ref. 26a-c, ref. 28a-c).  The instant specification discusses the electrode assembly configured in a form in which a plurality of positive and negative plates are alternately stacked with a separator interposed therebetween according to an output voltage or charge/discharge capacity required for the battery cell (Page 10, Lines 1-3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have further modified Cho in view of Kim ‘011 with the teachings of Callicoat, whereby the electrode assembly disclosed by Cho in view Kim ‘011 further includes the voltage sensing bus bar taught by Callicoat such that a plurality of battery cells are stacked and connected via the positive electrode aluminum tabs with the voltage sensing bus bar, thereby reasonably achieving a desired battery weight via the usage of pouch cells, and furthermore achieving with a reasonable expectation of success an increase in capacity.
 
Claims 2, 3, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Callicoat and Kim '011 as applied to claim 1 above, and further in view of Coffey et al. (U.S. Patent US 10,569,356 B1), hereinafter Coffey.
Regarding claim 2, Cho discloses all of the limitations as set forth above.  Cho in view of Callicoat and Kim ‘011 discloses friction-welding as discussed above in claim 1. Cho further discloses that the electrode tab (ref. 400) have a cut shape to facilitate contact with the tab contact part ([0061], [0074], ref. 111), whereby the cut shape implies cutting the electrode tabs, thus reading on “cutting the copper piece and the aluminum piece into a plurality of electrode leads”. Cho does not explicitly state removing beads generated upon the friction-welding, thermally treating the copper piece and the aluminum piece at a predetermined temperature, pressing and forging the copper piece and the aluminum piece, first roll-pressing the copper piece and the aluminum piece, second roll-pressing the copper piece and the aluminum piece, leveling the copper piece and the aluminum piece, and cutting the copper piece and the aluminum piece into the plurality of electrode leads.
  Coffey teaches that during friction welding burrs sometimes form on the surface of the weld (i.e., typically at edge of the weld), and thereby must be removed from the surface (Column 2, Lines 5-21), thus reading on “removing beads generated upon friction welding”, whereby a burr is reasonably considered a bead (i.e., byproduct of friction welding).  The instant specification discusses removing beads generated upon friction welding (Page 4, Lines 19-20, Page 5, Line 1).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have further modified Cho in view of Callicoat and Kim ‘011 with the teachings of Coffey, whereby an additional bead removal step is incorporated based on the teachings of Coffey such that the beads generated during the friction weld process are eliminated with a reasonable expectation of success.  Furthermore, since the current application is silent to any additional advantage of removing the beads, and the welding beads (i.e., burrs or other byproducts) generated during the friction welding process is a well-known occurrence, the limitations of the claim are met.
Kim ‘011 teaches thermally treating the first and second conductors (i.e., aluminum and copper) at a preset temperature of 200-300°C ([0054]-[0055], S310), whereby the temperature carried out is preferably 400-500°C ([0058]), thus reading on “thermally treating the copper piece and the aluminum piece at a predetermined temperature”.  Kim ‘011 further teaches pressing the aforementioned first and second conductors in the range of 3-10 tons, thereby generating a frictional heat at the contact surface ([0042]), and further pressing again in the range of 7-20 tons, whereby the preheat press device improves the bonding force between the first and second conductor ([0056]), thus reading on “pressing and forging the copper piece and the aluminum piece”.  Kim ‘011 further discloses that the preheat press device improves the bonding force between the first and second conductor ([0056]).  The instant specification discusses the forming step of the copper piece (ref. 200) and the aluminum piece (ref. 300) may be heated at a temperature suitable thereof, thus allowing for better formability (Page 17, Lines 15-18).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Cho with the teachings of Kim ‘011 whereby the thermal treatment and pressing steps taught by Kim ‘011 are incorporated  with a reasonable expectation of success in achieving an improved formability (i.e., bonding force) between the copper and aluminum pieces.
Kim ‘011 further teaches a roll device for rolling molding ([0048]), whereby the friction-welded first and second conductor (i.e., aluminum and copper pieces) are compressed or extruded into a predetermined shape and thickness ([0047]).  The instant specification discusses that roll pressing may increase the density of the copper and aluminum piece (Page 16, Lines 11-13), and aid in achieving a final required thickness (Page 16, Lines 18-20). 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Cho with the teachings of Kim ‘011, whereby a roll pressing device is incorporated as taught by Kim ‘011with a reasonable expectation of success in achieving a desirable thickness and density of the copper and aluminum piece(s).  Since the claim does not recite further structure to the first and second roll-pressing process, the claim limitation is met such that a skilled artisan could reasonably achieve the desired density/thickness with one or more roll-pressing steps with a reasonable expectation of success. 

Regarding claim 3, Cho discloses all of the limitations as set forth above.  Cho in view of Callicoat and Kim ‘011discloses the friction-welding step as discussed above in claim 1.  Cho in view of Callicoat and  Kim ‘011 and Coffey discloses the forming of the plurality of electrode leads as discussed above in claim 2.  However, Cho does not disclose mounting the copper piece, which has a rod shape, and the aluminum piece, which has a rod shape, on a friction welding machine, and joining the copper piece and the aluminum piece by rotating the copper piece and the aluminum piece at 1600rpm to 2200rpm in opposite directions, with the copper piece and the aluminum piece in tight contact with each other, while pressing the copper piece and the aluminum piece to each other at a force of 7 tons to 20 tons. 
Kim ‘011 teaches friction welding a first and second conductor that are a rod-shaped aluminum and a rod-shaped copper, respectively ([0038], [0041], S100), whereby the first and second conductor mounted on a friction welding machine ([0043]), thus reading on “wherein friction-welding the side of the copper piece and the side of the aluminum piece includes mounting the copper piece, which has a rod shape, and the aluminum piece, which has a rod shape, on a friction welding machine”.  Kim  ‘011 further discloses that the friction welding is performed by rotating the material(s) at 1600-2200 rpm in opposite directions (([0042]-[0043]) and pressing in the range of 3-10 tons, thereby generating a frictional heat at the contact surface ([0042]), thus reading on “joining the copper piece and the aluminum piece by rotating the copper piece and the aluminum piece at 1600rpm to 2200rpm in opposite directions, with the copper piece and the aluminum piece in tight contact with each other”, and further pressing again in the range of 7-20 tons, thus reading on “while pressing the copper piece and the aluminum piece to each other at a force of 7 tons to 20 tons” ([0042]).  Kim ‘011 further teaches that manufacturing a busbar by friction welding reduces cost, weight and improves performance ([0023]).  Similarly, the instant specification discusses reducing the cost and weight, and enhancing the performance of a battery module by using electrode leads formed by friction-welding (Page 5, Lines 18-19, Page 6, Lines 1-2). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Cho in view of Callicoat and Kim ‘011 and with the teachings of Kim ‘011, whereby the friction-welding taught by Cho in view of Callicoat and Kim ‘011 and Coffey above further include the steps discussed above and taught by Kim ‘011, such that the teachings are applied to a plurality of electrode leads with a reasonable expectation of success in achieving a reduction in weight and manufacturing cost, and improving the performance of, for example, a battery module for an electric vehicle.
Regarding claim 4, Cho discloses all of the limitations as set forth above.  Cho in view of Callicoat and Kim ‘011 discloses the friction-welding step as discussed above in claim 1.  Cho in view of Callicoat and Kim ‘011 and Coffey discloses the forming of the plurality of electrode leads as discussed above in claim 2.  Cho does not disclose thermally treating the copper piece and the aluminum piece includes heating the copper piece at a temperature of 300°C to 400°C using a first heater and the aluminum piece at a temperature of 200°C to 300°C using a second heater.
Kim ‘011 further teaches thermally treating the first and second conductors (i.e., aluminum and copper) at a preset temperature of 200-300°C ([0054]-[0055], S310), whereby the temperature carried out is preferably 400-500°C.  Kim ‘011 further teaches that the preheat press device improves the bonding force between the first and second conductor ([0056]).  The instant specification discusses the forming step of copper piece (ref. 200) and the aluminum piece (ref. 300) may be heated at a temperature suitable thereof, thus allowing for better formability (Page 17, Lines 15-18).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Cho with the teachings of Kim ‘011, whereby the thermal treatment steps discussed above and taught by Kim ‘011 are  such that the teachings are applied to a plurality of electrode leads with a reasonable expectation of success in achieving an improved formability (i.e., bonding force) between the copper and aluminum pieces.  Furthermore, since no additional limitations are provided for the first and second heater, whereby the temperature ranges for the first and second heater overlap (e.g., 300°C), and the instant specification is silent to any additional technical feature(s) of the first and second heater, a skilled artisan would reasonably arrive at using the same heater (i.e., the first and second heater are at the same temperature thereby constituting a single heater) for both the copper and aluminum pieces, thus meeting the claim limitation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA PATRICK MCCLURE whose telephone number is (571)272-2742. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on (313) 446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.P.M./Examiner, Art Unit 1723
/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723